Citation Nr: 0833388	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
radiculopathy, right lower extremity, currently evaluated as 
10 percent disabling.

2.  Entitlement to assignment of a higher evaluation for 
radiculopathy, left lower extremity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to May 2000.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted separate 
evaluations for right and lower extremity radiculopathy, 
assigning 10 percent evaluations.  This matter was remanded 
in July 2007.

At a June 2008 VA examination, the veteran stated that he had 
not worked since June 2001 due to his service-connected 
lumbar spine disability, and radiculopathy, bilateral lower 
extremities.  In the September 2008 informal hearing 
presentation, the veteran's representative reiterated such 
contention.  The Board interprets such statements as claims 
for an increased disability rating for lumbar spine 
disability, and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), and thus such issues are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This matter was remanded in July 2007 to afford the veteran a 
VA examination to assess the severity of his bilateral 
radiculopathy of the lower extremities.  In June 2008, the 
veteran underwent a VA examination with an internal medicine 
physician, and the examiner diagnosed degenerative disc 
disease in the lower back with bilateral radiculopathy with 
decreased sensation in the right great toe and dorsum of the 
right foot to microfilament, and decreased muscle strength in 
the right lower leg.  The examiner suggested that perhaps an 
MRI of the lumbar spine could be repeated and further 
evaluation could be considered by a neurosurgeon or 
orthopedic surgeon following that study to see if any relief 
can be given to the veteran with regard to his bilateral 
radicular symptoms.  

The veteran's representative maintains that VA's duty to 
assist the veteran requires that an attempt be made to afford 
the veteran the specialized testing recommended by the VA 
examiner.  Under the circumstances, the Board agrees that 
additional development is necessary to fully assist the 
veteran with his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination with an orthopedist and/or 
neurologist to assess the nature and 
severity of his right and left lower 
extremity radiculopathy.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner(s) should 
specifically consider whether an MRI is 
medically feasible and appropriate.  The 
examiner(s) should identify any 
neurological findings in the lower 
extremity related to the service-
connected lumbar spine disability, and 
fully describe the extent and severity of 
those symptoms.  The examiner should 
identify the specific nerve(s) involved, 
to include whether there is incomplete or 
complete paralysis, and offer an opinion 
as to the degree of impairment of the 
nerve (that is, whether it is mild, 
moderate, moderately severe, or severe in 
nature).  The examiner should also 
identify any muscular atrophy.  The 
examiner should also comment on the 
veteran's ability to obtain or maintain 
gainful employment as a result of his 
radiculopathy.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


